Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




EXHIBIT 10.55
Special Business Provisions
MS-65530-0016
Amendment No. 24


Amendment No. 24
To
Special Business Provisions (SBP) MS-65530-0016 between
The Boeing Company and Spirit AeroSystems, Inc.


THIS AMENDMENT (“SBP Amendment No. 24”), is entered into as of the last day of
execution written below by and between Spirit AeroSystems, Inc. , having its
principal office in Wichita, Kansas (“Seller”), and The Boeing Company, a
Delaware corporation acting by and through its Boeing Commercial Airplanes
division, with a place of business in Everett, Washington (“Boeing”).
Hereinafter, Seller and Boeing may be referred to jointly as “Parties” hereto.


WHEREAS, the Parties have entered into Special Business Provisions (SBP) MS-
65530-0016, dated June 16, 2005, as amended (“SBP”).


WHEREAS, the Parties have agreed to modify the SBP to incorporate updated Prices
in SBP Attachment 1 (Work Statement and Pricing).


WHEREAS, the Parties have agreed to modify SBP Attachment 2 (Product Article
Definition and Contract Change Notices) to reflect the incorporation of certain
additional Contract Change Notices (CCNs) through December 31, 2015.


WHEREAS, the Parties have agreed to certain modifications to SBP Attachment 7
(Indentured Priced Parts List for POAs).


WHEREAS, the Parties have agreed to certain modifications to SBP Attachment 9
(Non- Recurring Agreements).


WHEREAS, the Parties have agreed to certain modifications to SBP Attachment 14
(Production Article Delivery Schedule).






NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the value,
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.
THAT the AMENDMENTS index of the SBP is hereby deleted in its entirety and
replaced with the following (passed over and not-to-be-used Amendment Numbers
15, 16, 18 and 19 have intentionally been designated “NULL”):
















--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].










AMENDMENTS
 
 
Amend Number
Description
Effective Date
Approval
1
Revise Company name from Mid-Western Aircraft Systems Incorporated to Spirit
AeroSystems throughout document. Update Attachments 1, 2, 4, 14 and 16.
2/23/2006
H. McCormick/ R. Stone
 
 
 
 
2
Incorporate CCNs as listed in Amendment 2 Attachment A, includes addition of new
section 12.19, modification to sections 3.4.9, 12.16 and 32.0, updates to
Attachments 1, 2, 6, 7, 15, 16, 19 and 20.
4/11/2007
H. McCormick/ J. Edwards
 
 
 
 
3
Incorporate CCNs as listed in Amendment 3 Attachment A, updates to Attachments
1, 2, 7, 14, 15, 16 and 22.
11/28/2007
H. McCormick/ J. Edwards
 
 
 
 
4
Incorporate CCNs as listed in Amendment 4 Attachment A. Updates to Attachments
1, 2, 7, 14, 15, 16. Incorporate Attachment 1A per CCN 508, 1328.
7/8/2008
S.Hu
W. Wallace
 
 
 
 
5
Incorporate CCNs as listed in Amendment 5 Attachment A, includes addition of new
section 12.3.1.1 Updates to Attachments 1, 2, 7, 14, 15, 16, 20.
6/22/2009
S. Hu
R.    Stone
 
 
 
 
6
Incorporate CCNs as listed in Amendment 6 Attachment A. Updates to Attachments
1, 2, 4, 7, 9, 10, 14, 16.
Incorporate Attachment 9 per CCN 2385.
11/23/2010
S.    Hu
M. Milan
 
 
 
 
7
Incorporate CCNs as listed in Amendment 7 Attachment A, includes addition of new
section 12.13.3.1. Updates to Attachments 1, 2, 4, 7, 9, 14, 16. Incorporate
Attachment 1B per CCN 4212 and Attachment 23 per the 767-2C MOA.
 7/29/11
S.    Hu
M. Milan
 
 
 
 
8
Incorporate CCNs as listed in Amendment 8 Attachment A, includes revisions to
section 7.9 and 12.13.1.1. Updates to Attachments 1, 2, 4, 7, 9, 14, 15, 16.
2/6/2013
C. Howell
M. Milan
 
 
 
 
9
Incorporate Attachment 25 - 737 Max Titanium Inner Wall Agreement.
9/4/2014
E. Flagel
M. Milan
 
 
 
 
10
Incorporate Attachment 26-737 Derailment.
9/2/2014
B. Folden
R. Ast
 
 
 
 
11
Incorporate Attachment 27 -737-MAX Non Recurring Agreement, and Attachment 28
737/747/767/777 Pricing Agreement. Updates Section 4.1, Attachment 4 Section
B.1., Attachments 9 and 15.
3/10/2015
C.Howell
R. Ast
 
 
 
 
12
Delete and replace Attachment 25 Section 3.0
4/9/2015
K. Drawsky
R. Ast
 
 
 
 
13
Incorporate CCNs as listed in Amendment 13 Attachment A, updates to Attachments
1, 2, 7, 9, 14, and 16.
1/4/2016
L. Taylor
K. Leyba
 
 
 
 
14
Incorporate Attachment 25, Addendum 1.
4/21/2015
D. Blaylock
R. Grant
 
 
 
 
15
NULL
 
 
16
NULL
 
 
 
 
 
 
17
Incorporate Attachment 29, 777X Non-Recurring Agreement
12/23/2015
A. Lucker
E. Bauer
 
 
 
 
18
NULL
 
 
19
NULL
 
 
 
 
 
 






--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




20
737 MAX Inner Wall
12/17/2015
S. Garcia-Deleone
J.Reed
 
 
 
 
21
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement
5/9/2016
D. Blaylock
R.Grant
 
 
 
 
22
737 MAX Composite Inner Wall Line Movement
11/2/2016
D. Blaylock
E. Bossler
 
 
 
 
23
737 MAX 9 INITIAL and CIW Line [*****] Tooling Incentive AGREEMENT
12/16/2016
D. Blaylock
E. Bossler
 
 
 
 
24
Incorporate CCNs as listed in Amendment 23 Attachment A, updates to Attachments
1, 2, 7, 9, and 14.
12/20/2016
L. Taylor
K. Leyba
 
 
 
 





2.
THAT the Parties agree that SBP Attachment 1 excel files, under “Work Statement
and Pricing,” “Attachment 1 Parts and Prices” are deleted in their entirety and
replaced by Exhibits A-D of this Amendment, which incorporate the price impacts
from the CCNs noted in this Paragraph 2.



Hereto “SBP MS-65530-0016 Attachment 1_Rev_013_737 is replaced by Exhibit A)
“SBP MS-65530-0016 Amend 24_Attachment 1_737.xlsx”


Hereto “SBP MS-65530-0016 Attachment 1_Rev_013_747 is replaced by Exhibit B)
“SBP MS-65530-0016 Amend 24_Attachment 1_747.xlsx”


Hereto “SBP MS-65530-0016 Attachment 1_Rev_013_767 is replaced by Exhibit C)
“SBP MS-65530-0016 Amend 24_Attachment 1_767.xlsx”


Hereto “SBP MS-65530-0016 Attachment 1_Rev_013_777 is replaced by Exhibit D)
“SBP MS-65530-0016 Amend 24_Attachment 1_777.xlsx”


CCNs contributing to these changes are: 3126R2, 5445R1, 5446R1, 6487R1, 7175R2,
8283R3, 8657, 8695, 8705, 8715R1, 8715R2, 8719, 8721, 8724, 8724R1, 8752R1,
8752R2, 8770, 8770R1, 8776, 8777, 8777R1, 8786, 8787, 8792R1, 8905, 8983, 8987,
8998, 9012, 9015, 9016, 9033, 9044, 9045, 9064, 9074R1, 9074R2, 9204, 9205,
9218, 9298, 9367, 9368, 9475, 9481, 9491, 9495, 9495R1 and 9557, 9611 and 9688.


3.
THAT SBP Attachment 2 is revised to reflect incorporation of the CCNs in SBP
Amendment No. 24 Attachment A.



4.
THAT SBP Attachment 7 is revised to reflect incorporation of CCNs 8393, 9073 and
9079.



1.
THAT SBP Attachment 9 is revised to reflect the incorporation of CCNs 2580R4,
3126R2, 4451R1, 5889R5, 6527, 6086, 6086R2, 6086R6, 6086R7, 6086R8, 6086R10,
6086R11, 6487R1, 7752R4, 7903, 8327, 8426, 8493R1, 8494R1, 8505, 8548, 8552,
8556, 8593, 8594, 8595, 8595R1, 8657, 8664, 8695, 8705, 8719, 8721, 8724,
8724R1, 8737, 8776, 8792R1, 8820, 9008, 9010, 9011, 9012, 9015, 9016, 9034,
9043, 9044, 9045, 9054, 9101, 9146, 9147, 9148, 9149, 9205, 9313, 9314, 9424,
9425, 9426, 9491, 9591, 9610, 9611, 9638, 9651, 9688, 9693, 9718, 9719 and 9758.
Attachment 9 is further revised to reflect incorporation of Settlement letter
6-5AC1-DJB15-0059 R2.






--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








2.
THAT SBP Attachment 14 is revised to incorporate the agreed-to firing orders as
reflected in CCNs 5895R2, 5895R4, 8754, 8767, 8821, 8822, 8882, 8884, 8915,
8916, 8917, 8930, 8931, 8966, 8967, 8971, 8980, 8984, 9013, 9017, 9018, 9031,
9036, 9042, 9083, 9118, 9119, 9136, 9137, 9143, 9171, 9172, 9181, 9201, 9201R1,
9214, 9215, 9385, 9390, 9423, 9441, 9442, 9448, 9536, 9541, 9542, 9560, 9563,
9585, 9586, 9587, 9607, 9609, 9630, 9636, 9639R1, 9684, 9686, 9701, 9702,
9702R1, 9721, 9722, 9733, 9775, 9779, 9780, 9819, 9827, and 9829.







THAT except as expressly provided by this SBP Amendment No. 24, all other terms,
conditions, provisions and obligations of the parties under Special Business
Provisions MS-65530-0016 remain unchanged.




IN WITNESS WHEREOF the parties hereto have executed this SBP Amendment No. 24 as
of the last day of execution as written below.






THE BOEING COMPANY             SPIRIT AEROSYSTEMS, INC.
Boeing Commercial Airplanes Supplier Management




By: /s/ Lanny Taylor
     By: /s/ Kenny Leba

Lanny Taylor                    Kenny Leyba
Procurement Agent                Contracts Administrator
Date: December 20, 2016            Date: December 20, 2016

























































--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].












ATTACHMENT A




6086
6316
6527
6933
6940
7950
8242
8243
8318
8426
8505
8530
8537
8539
8548
8550
8552
8579
8595
8657
8658
8664
8678
8692
8693
8701
8702
8703
8705
8715
8717
8718
8719
8720
8721
8722
8723
8724
8727
8728
8729
8734
8735
8736
8737
8738
8750
8752
8753
8754
8755
8756
8759
8761
8764
8765
8766
8767
8768
8769
8770
8771
8772
8775
8776
8777
8779
8786
8787
8788
8789
8802
8803
8805
8806
8807
8808
8809
8810
8811
8812
8813
8814
8815
8816
8817
8818
8820
8821
8822
8824
8837
8838
8839
8840
8841
8842
8843
8844
8845
8846
8847
8848
8849
8850
8851
8852
8853
8857
8859
8860
8861
8865
8867
8868
8869
8870
8871
8872
8873
8879
8882
8884
8885
8886
8887
8890
8896
8899
8901
8902
8904
8905
8906
8909
8915
8916
8917
8918
8919
8925
8928
8930
8931
8932
8933
8934
8936
8937
8942
8949
8950
8951
8952
8953
8958
8959
8960
8962
8963
8964
8966
8967
8971
8972
8979
8980
8981
8982
8983
8984
8987
8996
8997
8998
8999
9000
9001
9002
9003
9004
9005
9006
9007
9008
9010
9011
9012
9013
9014
9015
9016
9017
9018
9019
9020
9021
9022
9023
9024
9025
9026
9027
9028
9029
9030
9031
9032
9033
9034
9036
9037
9042
9043
9044
9045
9046
9054
9055
9056
9057
9058
9059
9060
9062
9064
9065
9066
9067
9068
9069
9070
9071
9072
9073
9074
9075
9079
9082
9083
9084
9085
9091
9095
9096
9097
9098
9099
9101
9104
9105
9106
9107
9108
9110
9111
9112
9113
9114
9116
9117
9118
9119
9120
9121
9122
9123
9124
9125
9126
9128
9131
9132
9133
9135
9136
9137
9138
9140
9141






--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




9142
9143
9144
9146
9147
9148
9149
9150
9151
9152
9153
9154
9155
9156
9157
9158
9159
9160
9162
9163
9164
9165
9166
9170
9171
9172
9173
9174
9175
9176
9177
9178
9179
9180
9181
9182
9186
9187
9188
9189
9190
9191
9192
9193
9194
9195
9196
9197
9198
9199
9200
9201
9202
9203
9204
9205
9206
9207
9208
9209
9210
9211
9212
9213
9214
9215
9216
9217
9218
9219
9220
9221
9222
9223
9224
9225
9226
9227
9228
9229
9230
9231
9232
9233
9234
9235
9236
9237
9238
9239
9240
9241
9242
9243
9244
9245
9246
9247
9248
9249
9250
9251
9252
9253
9254
9255
9256
9257
9258
9259
9260
9261
9262
9263
9264
9265
9266
9267
9268
9269
9270
9271
9272
9273
9274
9275
9276
9277
9278
9279
9280
9281
9282
9283
9284
9285
9291
9292
9298
9299
9306
9307
9308
9309
9310
9311
9313
9314
9325
9326
9327
9328
9329
9330
9331
9332
9333
9334
9336
9346
9347
9348
9349
9350
9351
9352
9353
9354
9355
9356
9357
9358
9359
9360
9361
9362
9363
9364
9365
9366
9367
9368
9369
9370
9371
9372
9373
9374
9375
9376
9377
9378
9379
9380
9381
9382
9385
9386
9387
9388
9389
9390
9391
9392
9394
9396
9397
9398
9399
9400
9401
9402
9405
9406
9407
9408
9409
9410
9411
9412
9413
9414
9415
9416
9417
9418
9419
9420
9421
9422
9423
9424
9425
9426
9427
9430
9431
9434
9435
9436
9437
9438
9439
9440
9441
9442
9445
9446
9447
9448
9449
9450
9451
9452
9453
9454
9457
9458
9459
9460
9461
9462
9463
9464
9465
9466
9467
9468
9469
9470
9471
9473
9474
9475
9476
9477
9478
9479
9480
9481
9482
9483
9484
9485
9486
9487
9488
9489
9490
9491
9492
9493
9494
9495
9496
9497
9498
9499
9500
9501
9502
9503
9504
9505
9506
9507
9508
9509
9510
9511
9512
9513
9515
9516
9517
9518
9519
9520
9521
9522
9523
9524






--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




9527
9528
9529
9530
9531
9532
9533
9534
9535
9536
9537
9538
9539
9540
9541
9542
9543
9544
9545
9546
9547
9548
9549
9550
9551
9552
9553
9554
9555
9556
9557
9558
9559
9560
9563
9566
9567
9568
9569
9570
9571
9572
9573
9574
9575
9576
9577
9578
9579
9581
9582
9583
9584
9585
9588
9589
9591
9592
9593
9594
9595
9596
9597
9598
9601
9602
9603
9604
9605
9606
9607
9608
9609
9610
9611
9612
9613
9614
9617
9619
9620
9621
9622
9623
9624
9625
9626
9627
9628
9629
9630
9631
9632
9633
9634
9635
9636
9638
9640
9641
9642
9643
9644
9645
9646
9647
9648
9649
9650
9651
9652
9653
9654
9655
9656
9657
9658
9659
9660
9661
9662
9663
9664
9665
9666
9667
9668
9669
9670
9671
9673
9674
9675
9676
9677
9678
9679
9680
9681
9682
9683
9684
9685
9686
9687
9688
9689
9690
9691
9692
9693
9697
9698
9699
9700
9701
9702
9703
9704
9705
9706
9707
9708
9709
9710
9711
9712
9713
9714
9715
9716
9717
9718
9719
9720
9721
9722
9723
9724
9725
9726
9727
9728
9729
9730
9732
9733
9734
9735
9737
9738
9739
9740
9742
9743
9744
9745
9746
9747
9748
9749
9750
9751
9752
9753
9754
9755
9756
9757
9758
9759
9761
9762
9763
9764
9765
9766
9767
9768
9769
9770
9771
9773
9774
9775
9776
9777
9779
9780
9782
9783
9784
9785
9786
9787
9788
9789
9790
9791
9793
9794
9795
9796
9797
9798
9799
9800
9803
9804
9805
9806
9807
9808
9809
9810
9811
9812
9813
9814
9817
9818
9819
9820
9821
9823
9824
9825
9827
9828
9829
9831
9836
2580R4
3126R2
4451R1
5445R1
5446R1
5889R2
5889R3
5889R5
5895R2
5895R4
6086R10
6086R11
6086R2
6086R6
6086R7
6086R8
6086R9
6134R1
6487R1
6913R3
6940R1
7175R2
7752R4
8067R3
8067R4
8067R5
8138R3
8138R4
8281R3
8281R4
8283R3
8283R4
8283R5
8283R6
8445R1
8445R2
8461R1
8510R2
8510R3
8510R4
8595R1
8665R1
8665R2
8715R1
8715R2
8724R1
8727R1
8727R2
8752R1
8752R2






--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




8770R1
8777R1
8785R2
8792R1
8802R1
8807R1
8807R2
8818R1
8845R2
8925R1
8925R2
8928R1
8951R1
9056R1
9074R1
9074R2
9152R1
9179R1
9201R1
9213R1
9220R1
9259R1
9265R1
9283R1
9290R1
9298R1
9374R1
9394R1
9400R1
9402R1
9406R1
9430R1
9438R1
9495R1
9515R1
9520R1
9527R1
9544R1
9577R1
9626R1
9639R1
9653R1
9654R1
9655R1
9656R1
9657R1
9687R1
9702R1
9707R1
9770R1
9801R1
9817R1
9817R2
 
 
 






